NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



NICHOLE MARIE ZUKE,                              )
                                                 )
               Petitioner,                       )
                                                 )
v.                                               )      Case No. 2D17-4070
                                                 )
CARLA DEE ALLEN,                                 )
                                                 )
               Respondent.                       )
                                                 )

Opinion filed September 5, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Pinellas County; George M.
Jirotka, Judge.

Anthony J. Russo and Mihaela Cabulea
of Butler Weihmuller Katz Craig LLP,
Tampa, and Nina M. Hanson of Kaleel &
Kaleel, P.A., St. Petersburg, for
Petitioner.

Michael L. Walker of Florin Roebig,
Palm Harbor, for Respondent.

PER CURIAM.


               Dismissed.


KELLY, SLEET, and MORRIS, JJ., Concur.